J-S49001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: Z.F.J., A MINOR          IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
    APPEAL OF: M.L., FATHER
                                                      No. 1318 EDA 2019


                  Appeal from the Order Entered April 11, 2019
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-DP-0000917-2016


    IN THE INTEREST OF: Z.F.J., A MINOR          IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
    APPEAL OF: M.L., FATHER
                                                      No. 1319 EDA 2019


                 Appeal from the Decree Entered April 11, 2019
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000220-2018


BEFORE: BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED OCTOBER 25, 2019

        M.L. (Father) appeals from the decree and the order, both dated April

11, 2019, that granted the petitions filed by the Philadelphia Department of

Human Services (DHS) to involuntarily terminate Father’s parental rights and

to change the permanency goal from reunification to adoption for Z.F.J.

(Child), born in May of 2014.1 After review, we affirm.


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1This Court consolidated Father’s two appeals sua sponte in that they involved
related parties and issues. See Pa.R.A.P. 513.
J-S49001-19


       DHS initially became involved with the family in March of 2016, upon

receipt of a General Protective Service (GPS) Report, relating to neglect of

Child and her siblings by S.R. (Mother).2 Specifically, the court describes the

situation at that time, noting that:


       On March 10, 2016, the Department of Human Services (DHS)
       received a General Protective Services (GPS) Report alleging that
       Z.F.J. and her siblings were being neglected by their Mother, S.R.;
       that Mother had been using Percocet that she had obtained
       without a prescription; that Mother had often been drowsy and
       had not been attentive to her children’s needs; and that Mother
       had abused and hit her children. The Report alleged that a sibling,
       D.R., had not been attending school because Mother failed to
       transport him to school in the mornings; that D.R., had been
       diagnosed with Attention Deficit Hyperactivity Disorder (ADHD),
       had a slight hearing loss, and had been in need of eyeglasses; and
       that he had not received treatment for his mental health and
       physical needs. The Report further alleged that Z.F.J. had been
       diagnosed with having scabies; that Mother had waited two weeks
       to take her to the doctor for treatment; and that the doctor had
       instructed Mother to take all of her children for a scabies
       examination, but she had not complied with the doctor’s
       recommendation. The Report alleged that Mother was not
       employed; that she had a history of anxiety and had been abusing
       her prescribed Xanax; and that Mother and her paramour, S.J.,
       had a history of domestic violence. The Report was determined
       as valid.


Trial Court Opinion (TCO), 6/26/19, at 2-3 (citation to the record omitted).

The trial court’s opinion then provides an extensive discussion of the facts

relating to the family, centering mostly on Mother’s actions and her


____________________________________________


2 Mother’s parental rights were also terminated at the same time that Father’s
rights were terminated. Mother did not appeal that determination and is not
a party to this appeal.

                                           -2-
J-S49001-19



interactions with the children as gleaned from the various GPS Reports. See

id. at 3-16.

       Of note, a genetic test received on May 17, 2017, indicated that S.J.,

Mother’s paramour, was excluded as the biological father of Child. Id. at 12.

Thereafter, at a status review hearing on April 26, 2018, Father was identified

as Child’s father, which was confirmed by the results of a paternity test

received on June 6, 2018. Id. at 14. At that point, the parental objective for

Father requested that he sign a voluntary relinquishment of parental rights.

He did not comply and following two single case plan (SCP) meetings held on

September 13 and December 17, 2018, Father’s objective was “to visit [] Child

weekly to build a relationship with [] Child.” Id. at 15.

       We next set forth the facts gleaned by the trial court from the

termination and goal change hearing involving Child and Father, wherein the

court stated:

       A Goal Change, Involuntary Termination Hearing was held on April
       11, 2019, before the Honorable Allan L. Tereshko. Assistant City
       Solicitor, Megan Fitzpatrick, Esquire, for DHS, presented Beverly
       Leff, CUA[3] Case Manager, Catholic Community Services[,] as the
       first witness. She testified that a GPS Report on 3/10/2016, was
       reported to DHS, alleging that Mother was using Percocets, not
       attending the medical needs of [] Child and [] Child had scabies.
       [] Child was removed from Mother’s care and [] Father was not
       involved at that time.

       Ms. Leff testified that [] Child was placed in Foster Care through
       Second Chance and that [Child] has a strong bond with her Foster
       Parents and sees her Foster Parent, [C.G.,] as a father figure. Ms.
       Leff reported that [Child] has not had any negative behaviors, or
____________________________________________


3   Community Umbrella Agency.

                                           -3-
J-S49001-19


     reported negative observations since she has last seen her Mother
     in April of 2018.

     Regarding, Father, M.L., Ms. Leff testified that in June 2018, the
     results of the genetic testing were received and confirmed M.L.[]
     was the Father of [] Child. She developed a Single Case Plan
     (SCP) for him to visit [] Child on a weekly basis to facilitate a
     relationship. [Father] visited [] Child 4 out of 15 times. [Ms. Leff]
     noted the visits did not go well. [] Child did not make eye contact
     with her Father, and she would not engage him and did not want
     to be in the room with him. [] Child would start to cry and the
     visit was ended. A few times, [Ms. Leff] had to go to the car to
     try to persuade [] Child to come into the building for a visit. Father
     finally decided to end the visits and to accept a referral to the
     Family School. [Ms. Leff] referred him on 11/30/2018, however,
     Father did not follow through with the referral. She re-referred
     Father to the Family School on 3/13/2019, however, they have
     been unsuccessful in contacting him.

     DHS attorney Ms. Fitzpatrick asked Ms. Leff why reunification is
     being ruled out and Ms. Leff testified that [] Child does not have
     a bond with [Father], and that she does not know him at all. She
     testified that Father did try to engage with the Child at the visits
     that he did attend, which is why she then referred him to Family
     School to help him facilitate that relationship. Ms. Leff opined it
     would be in [] Child’s best interest to be adopted, and [] Child
     would not suffer irreparable harm if Father’s parental rights were
     terminated. [Ms. Leff] last saw [] Child on 4/09/2019, and she
     was safe with all her needs being met by the Foster Parent, C.G.,
     and his wife.

     On cross-examination by Andre Martino, Esquire, attorney for
     Father, Ms. Leff testified that [Child] is up to date on routine
     medical and dental services and that her Foster Parents … are
     receiving adoptive resources. She testified that [] Child is in
     daycare and is socializing with other children. Mr. Martino asked
     [Ms. Leff] why Father did not attend all 15 visits, and Ms. Leff
     responded that he was not confirming any visits at the start of the
     visitation order and then the 4 visits that he did attend were the
     visits that he confirmed prior to attending.

     Ms. Leff lastly testified that Paternal Grandmother informed her
     this morning that Father was incarcerated, however, she could not
     confirm that allegation was true. She noted that Father had all of

                                     -4-
J-S49001-19


      her contact information and her information had not changed, but
      he did not contact her or anyone else to report that he was
      incarcerated.

Id. at 16-18 (citations to the record omitted).

      The trial court concluded that DHS had met its burden of proof that

Father’s parental rights should be terminated pursuant to 23 Pa.C.S. §

2511(a)(1), (2) and (b) and that Child’s goal should be changed to adoption.

At the April 11, 2019 hearing, the court explained its reasoning, stating:

      [F]ather arrived late into [C]hild’s life, paternity being established
      as of 6/6/18, and since that time, he has been unable to form a
      paternal relationship with [C]hild.

      He made a halfhearted effort, and then abandoned that effort. He
      is noncompliant with any of the goals set out for him by the
      Department. Although the Department went to great lengths to
      try to encourage [F]ather, he simply failed to follow through on
      any of the efforts by the Department to create that relationship.

N.T. Hearing, 4/11/19, at 28.

      Following the entry of the decree and the order issued in this case,

Father filed the appeals now before us and raises six issues for our review.

         1. Whether the [t]rial [c]ourt erred by terminating the parental
            rights of [Father] under 23 Pa.C.S.[] § 2511(a)(1)?

         2. Whether the [t]rial [c]ourt erred by terminating the parental
            rights of [Father] under 23 Pa.C.S.[] § 2511(a)(2)?

         3. Whether the [t]rial [c]ourt erred by terminating the parental
            rights of [Father] under 23 Pa.C.S.[] § 2511(b)?

         4. Whether the [t]rial [c]ourt erred by determining it to be in
            [] [C]hild’s best interest to change the goal from
            reunification to adoption?

         5. Whether the [t]rial [c]ourt erred by not appointing legal
            counsel to represent [] [C]hild’s legal interests?

                                      -5-
J-S49001-19



         6. Whether the [t]rial [c]ourt erred by not granting a
            continuance because [F]ather was recently incarcerated?

Father’s brief at 6.

      We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.       In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).       If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

                                      -6-
J-S49001-19


      We are guided further by the following: Termination of parental rights

is governed by Section 2511 of the Adoption Act, which requires a bifurcated

analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.

      With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,

                                      -7-
J-S49001-19


     946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
     of the bond-effect analysis necessarily depends on the
     circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

     As noted above, the trial court terminated Father’s parental rights

pursuant to section 2511(a)(1), (2) and (b). We need only agree with the

trial court as to any one subsection of section 2511(a), as well as section

2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc). Here, we analyze the court’s decision to terminate under

sections 2511(a)(2) and (b), which provide as follows:


     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                   ***

     (2) The repeated and continued incapacity, abuse, neglect or
     refusal of the parent has caused the child to be without essential
     parental care, control or subsistence necessary for his physical or
     mental well-being and the conditions and causes of the incapacity,
     abuse, neglect or refusal cannot or will not be remedied by the
     parent.

                                   ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein



                                    -8-
J-S49001-19


      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      Father’s brief contains a discussion of the law referencing the

subsections of 2511(a), however, he merely claims that the evidence

supporting the termination of his parental rights did not meet the test as

outlined above in the Adoption of M.E.P. decision. He also claims that he

took steps to remedy the situation by visiting Child, but that because Child

“did not feel comfortable with [him] he ended the visits.” Father’s brief at 18.




                                     -9-
J-S49001-19


      We disagree with Father’s assertion. The objective assigned to Father

was to attend weekly visits with Child and to develop a relationship with her.

However, he only attended four out of fifteen scheduled visits and ended the

visits when Child would not engage with him. Additionally, on two separate

occasions, Ms. Leff referred Father to Family School to help Father establish a

relationship with Child, but he did not follow through with those referrals. As

for section 2511(b), Father again sets forth the law that applies to that section,

but only asserts that DHS failed to present clear and convincing evidence as

required. He then simply states that he “visited the child until the child felt

uncomfortable.” Id. at 19.

      We conclude that Father is not entitled to relief. Rather, we agree with

the trial court’s conclusion that termination of Father’s parental rights was

appropriate pursuant to 23 Pa.C.S. § 2511(a)(2) and (b). The court explained,

stating:

      The evidence here is clear and convincing that DHS and the
      placement Agency made all reasonable efforts to assist Father in
      obtaining the services necessary to facilitate reunification with his
      Child. It was imperative for Father to cooperate with the services
      offered by DHS, however he did not. Father failed in his duty to
      make diligent efforts and actively participate in those services
      offered to him. This [c]ourt found that DHS proved by clear and
      convincing evidence that Father failed to work towards
      reunification with [] Child, and Father is unable and unwilling to
      create a stable environment for [] Child. His lack of action
      demonstrates his inability to care for [] Child now and in the
      future.

      The [c]ourt found [] Child has a right to have proper parenting
      and fulfillment of her potential in a permanent, healthy, and safe
      environment. She has a present and future need for essential

                                     - 10 -
J-S49001-19


      parental care[,] which is necessary for her physical and mental
      wellbeing. Father’s behavior has shown an incapacity, neglect or
      refusal to perform his parental duties. He has shown an incapacity
      to provide safety and permanency for this Child, and this [c]ourt
      is not persuaded that Father can or will remedy the conditions
      which continue to exist and which brought [] Child into
      supervision.

      Testimony by Ms. Leff, the Case Manager, provided credible,
      persuasive testimony regarding [] Child’s physical and emotional
      needs, best interests and with whom the Child has a parental
      bond. She noted [] Child has been in care with the Foster Parent
      since February of 2018, and [] Child has a strong parental bond
      with her Foster Parent. She has observed [] Child in the Foster
      home and notes that the Foster Parents provide [] Child with
      safety and permanency. Father, on the other hand, has no
      parental bond with [] Child.

      Here, the totality of the evidence supports the [c]ourt’s conclusion
      that termination of Father’s parental rights is in the best interest
      of [] Child. This [c]ourt found that termination of Father’s parental
      rights met the developmental, physical and emotional needs and
      welfare of [] Child, and the statutory requirements for involuntary
      termination of his parental rights were met pursuant to 23
      Pa.C.S.[] § 2511(b).

TCO at 26.

      Next, we turn to Father’s fourth issue concerning the trial court’s

decision to change the goal for Child to adoption. This Court’s standard of

review involving a goal change for a dependent child is as follows:

            In cases involving a court’s order changing the placement
      goal … to adoption, our standard of review is abuse of discretion.
      In re N.C., 909 A.2d 818, 822 (Pa. Super. 2006). To hold that
      the trial court abused its discretion, we must determine its
      judgment was “manifestly unreasonable,” that the court
      disregarded the law, or that its action was “a result of partiality,
      prejudice, bias or ill will.” Id. (quoting In re G.P.-R., 851 A.2d
      967, 973 (Pa. Super. 2004)). While this Court is bound by the
      facts determined in the trial court, we are not tied to the court’s
      inferences, deductions and conclusions; we have a “responsibility
      to ensure that the record represents a comprehensive inquiry and

                                     - 11 -
J-S49001-19


      that the hearing judge has applied the appropriate legal principles
      to that record.” In re A.K., 906 A.2d 596, 599 (Pa. Super. 2006).
      Therefore, our scope of review is broad. Id.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008).

      Pursuant to the Juvenile Act, 42 Pa.C.S. § 6351(f), when considering a

petition for goal change for a dependent child, the juvenile court is to consider,

inter alia: (1) the continuing necessity for and appropriateness of the

placement; (2) the extent of compliance with the family service plan; (3) the

extent of progress made towards alleviating the circumstances which

necessitated the original placement; (4) the appropriateness and feasibility of

the current placement goal for the child; and (5) a likely date by which the

goal for the child might be achieved. In re S.B., 943 A.2d at 977. The best

interests of the child, and not the interests of the parent, must guide the trial

court. Id. at 978.

      Again, in his brief, Father sets forth the law that governs a goal change,

however, he only asserts that the court erred by determining that it was in

Child’s best interest to change the goal from reunification to adoption. To

support this contention, he states that he “did visit the child and when the

child felt uncomfortable he ended the visit.” Father’s brief at 20. This one-

sentence argument does not convince this Court that the trial court erred by

changing Child’s goal from reunification to adoption. The trial court was free

to accept Ms. Leff’s opinion “that reunification with Father was not appropriate

because [] Child does not have a bond with Father and does not know him at




                                     - 12 -
J-S49001-19



all.” TCO at 28. Father is not entitled to any relief as to the change of goal

to adoption.

         Father next argues that the trial court erred by not appointing counsel

to represent Child’s legal interests. Specifically, he relies on In re T.S., 192

A.3d 1080 (Pa. 2018), wherein the court was not required to appoint legal

counsel for the two children, ages 2 and 3 years old at the time they were

subject to a contested termination of parental rights proceedings, because

they were very young and pre-verbal. Here, Father contends that because

Child in the instant matter was 4 years old at the time of the hearing and had

the ability to communicate, she had the right to have her legal interests

represented by counsel. Thus, Father claims that because the court failed to

make that appointment Child’s rights were not satisfied.

         In its response to Father’s contention that Child was entitled to separate

legal counsel, DHS counters with reliance on In re G.M.S.,193 A.3d 395 (Pa.

Super. 2018), stating that “so long as a GAL is an attorney and the child’s

legal and best interests do not appear to conflict, a court is not required to

appoint a separate attorney to represent a child’s legal interests.” DHS’s brief

at 24.

         To address this issue, we begin by quoting the pertinent portion of the

Adoption Act, which requires that children receive counsel in all contested

involuntarily termination proceedings.

         Child.--The court shall appoint counsel to represent the child in
         an involuntary termination proceeding when the proceeding is
         being contested by one or both of the parents. The court may

                                       - 13 -
J-S49001-19


      appoint counsel or a guardian ad litem to represent any child who
      has not reached the age of 18 years and is subject to any other
      proceeding under this part whenever it is in the best interests of
      the child. No attorney or law firm shall represent both the child
      and the adopting parent or parents.

23 Pa.C.S. § 2313(a).

      The term “counsel” in section 2313(a) refers to an attorney directed by

the child who represents his or her legal interests. In re Adoption of L.B.M.,

161 A.3d 172, 180 (Pa. 2017). As our Supreme Court has explained, a child’s

legal interests are distinct from his or her best interests. Id. at 174. A child’s

legal interests are synonymous with his or her preferred outcome, while the

orphans’ court must determine a child’s best interests. Id. Our Supreme

Court has explained that a single attorney may represent both a child’s best

interests as his or her guardian ad litem and that child’s legal interests as

counsel pursuant to section 2313(a), but only if no conflict exists between the

two sets of interests. In re T.S., 192 A.3d at 1088. Thus, in the G.M.S.

decision, this Court concluded that the trial court “was not required to appoint

a separate attorney to represent [c]hildren’s legal interests, so long as

[c]hildren’s GAL was an attorney, and so long as [c]hildren’s legal and best

interests did not appear in conflict.” G.M.S., 193 A.3d at 400.

      That is clearly the situation in the instant case before us. The trial court

noted that Maureen Pie, Esq., as the Child Advocate “zealously represented

both []Child’s legal and best interests[]” and that “[t]hose interests were not

in conflict.” TCO at 30. Specifically, the court “found no evidence that [] Child

could have formed a meaningful attachment to Father based on Father’s four


                                     - 14 -
J-S49001-19



visits with Child and his refusal to attend the Family School referral.” Id. We

agree and conclude that this issue does not afford Father any relief.

      Father’s last issue concerns his contention that the court erred by

refusing to continue the hearing and that he was therefore denied due process

in that he did not have “his opportunity to be heard by giving testimony,

rebutting any unfavorable evidence and introducing evidence at [the]

termination hearing.”   Father’s brief at 22.   He acknowledges that he was

incarcerated and that the trial court, the CUA, and his counsel were only

informed of that fact on the morning of the hearing.

      “Due process requires nothing more than adequate notice, an

opportunity to be heard, and the chance to defend oneself in an impartial

tribunal having jurisdiction over the matter.” In the Interest of A.N.P., 155

A.3d 55, 66 (Pa. Super. 2017) (quoting In re J.N.F., 887 A.2d 775, 781 (Pa.

Super. 2005)).

      It is well settled that termination of parental rights implicates a
      parent’s Fourteenth Amendment right to due process.              An
      individual whose parental rights are to be terminated must be
      given due process of law, as the termination of parental rights is
      a constitutionally-protected action. DHS bears the burden to
      prove proper service by its affirmative act.

Id. (citations omitted).   Moreover, “[s]ection 2513 of the Adoption Act

provides that at least ten days’ notice shall be given to the parents, by

personal service or registered mail, to their last known address, or by such

other means as the court may require” Id.




                                    - 15 -
J-S49001-19



     In its opinion, the court explains its reasons for refusing to grant Father

a continuance, stating:

     Father argues that he was denied due process, was denied the
     opportunity to participate in the hearing and denied the
     opportunity to testify and provide evidence. This broad assertion
     does not state the basis of the denial of his due process, and this
     [c]ourt cannot speculate what Father’s allegations are. This
     [c]ourt disagrees with Father’s allegation and reasoned that he
     was notified and served with the Termination Petition, attended
     the previous hearing and was never denied the opportunity to
     participate, testify, and present evidence on his own behalf.

     The [c]ourt heard evidence from DHS that Father was served with
     the Amended Termination Petition when he attended the previous
     [c]ourt date on March 12, 2019. Father’s attorney requested a
     continuance from the [c]ourt on the morning of the hearing based
     on hearsay information given by Paternal Grandmother stating
     that Father was incarcerated.           However, neither Paternal
     Grandmother nor counsel provided any corroborating evidence to
     confirm that allegation. [] Child has been in placement since
     September of 2016, and further delay of proceedings would not
     be in the best interests of this Child. She cannot continue to wait
     for Father to get his life in order and wait for him to willingly seek
     the tools to be a stable parent and to provide her with the safety
     and permanency she requires. Therefore, this [c]ourt did not
     grant a continuance.

TCO at 29-30.

     Again, we must conclude that Father has not convinced this Court that

the trial court erred in refusing to grant a continuance. Moreover, we note

that Father’s attorney was present at the termination/goal change hearing and

participated on Father’s behalf by cross-examining DHS’s witness, Ms. Leff.

However, because Father’s attorney chose not to present any witnesses or

any evidence does not equate with a violation of Father’s due process rights.



                                    - 16 -
J-S49001-19


      For all the reasons stated above, we affirm the decree terminating

Father’s parental rights and the order changing the goal for Child to adoption.

      Decree and Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/25/19




                                    - 17 -